Case: 20-1749    Document: 74    Page: 1    Filed: 08/16/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   TEVA PHARMACEUTICALS INTERNATIONAL
                 GMBH,
                Appellant

                            v.

                ELI LILLY AND COMPANY,
                         Appellee

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

            2020-1749, 2020-1751, 2020-1752
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01424, IPR2018-01426, IPR2018-01427.
                  ______________________

                 Decided: August 16, 2021
                  ______________________
Case: 20-1749     Document: 74    Page: 2    Filed: 08/16/2021




 2            TEVA PHARMACEUTICALS   v. ELI LILLY AND COMPANY



    WILLIAM M. JAY, Goodwin Procter LLP, Washington,
 DC, argued for appellant. Also represented by ELAINE
 BLAIS, EDWINA CLARKE, ALEXANDRA LU, Boston, MA;
 NATASHA ELISE DAUGHTREY, Los Angeles, CA; WILLIAM
 MILLIKEN, DEBORAH STERLING, Sterne Kessler Goldstein &
 Fox, PLLC, Washington, DC.

    WILLIAM BARRETT RAICH, Finnegan, Henderson,
 Farabow, Garrett & Dunner, LLP, Washington, DC, ar-
 gued for appellee. Also represented by CHARLES COLLINS-
 CHASE, PIER DEROO, ERIN SOMMERS, YIEYIE YANG; SANJAY
 M. JIVRAJ, MARK STEWART, Eli Lilly and Company, Indian-
 apolis, IN.

     MONICA BARNES LATEEF, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 intervenor. Also represented by THOMAS W. KRAUSE,
 FARHEENA     YASMEEN    RASHEED,     MEREDITH       HOPE
 SCHOENFELD.
                 ______________________

     Before LOURIE, BRYSON, and O’MALLEY, Circuit Judges.
 LOURIE, Circuit Judge.
     Teva Pharmaceuticals International GmbH (“Teva”)
 appeals from a combined final written decision of the U.S.
 Patent and Trademark Office Patent Trial and Appeal
 Board (“Board”) holding that the claims of U.S. Patents
 9,346,881 (“’881 patent”), 9,890,211 (“’211 patent”), and
 8,597,649 (“’649 patent”) are unpatentable because they
 would have been obvious over the cited prior art. Eli Lilly
 and Company v. Teva Pharmaceuticals International
 GmbH, Nos. IPR2018-014242, IPR2018-014264, IPR2018-
 01427, 2020 WL 808240 (P.T.A.B. Feb. 18, 2020) (“Board
 Decision”). For the following reasons, and for the reasons
 set forth in our opinion in Appeal Nos. 2020-1747, 2020-
 1748, and 2020-1750 issued this day, we affirm.
Case: 20-1749     Document: 74     Page: 3    Filed: 08/16/2021




 TEVA PHARMACEUTICALS    v. ELI LILLY AND COMPANY            3



      This appeal pertains to three inter partes reviews
 (“IPR”). Eli Lilly and Company (“Lilly”) filed petitions chal-
 lenging claims in ’881, ’211, and ’649 patents directed to
 humanized antagonist antibodies that target calcitonin
 gene-related peptide (“CGRP”). On February 18, 2020, the
 Board issued a combined final written decision holding the
 challenged claims in all three patents unpatentable. On
 the same day, the Board issued a combined final written
 decision in three other IPRs between the same parties,
 holding unpatentable the claims in three related patents,
 all directed to humanized antagonist antibodies that target
 CGRP. See Eli Lilly and Company v. Teva Pharmaceuti-
 cals International GmbH, Nos. IPR2018-01422, IPR2018-
 01423, IPR2018-01425, 2020 WL 806932 (P.T.A.B. Feb. 18,
 2020).
     Teva filed six appeals from the Board’s two combined
 final written decisions. We consolidated the six appeals
 into two sets of three, in line with the Board’s two combined
 final written decisions. In the two consolidated appeals,
 the parties made substantively identical arguments,
 mostly copied and pasted verbatim from one case to the
 other. Teva included the following footnote in its opening
 brief:
     In a second decision issued the same day, the Board
     also held unpatentable the challenged claims of
     three related composition patents. That decision,
     which is materially identical in reasoning, is
     the subject of Teva’s companion appeal no. 20-1747.
     Teva’s arguments in the two appeals are the
     same. . . .
 Teva Opening Br. at 13 n.6. A corresponding footnote ap-
 pears in Teva’s opening brief in Appeal No. 2020-1747.
 Lilly did not dispute that the parties’ arguments in the two
 appeals are the same. During the combined oral argument
 in the two consolidated appeals, neither party argued that
Case: 20-1749    Document: 74      Page: 4    Filed: 08/16/2021




 4           TEVA PHARMACEUTICALS   v. ELI LILLY AND COMPANY



 any one of the six appeals should be decided differently
 from the others.
      Accordingly, for the reasons set forth in our opinion in
 Appeal Nos. 2020-1747, 2020-1748, and 2020-1750 issued
 this day, we affirm the Board’s combined final written de-
 cision holding unpatentable the challenged claims in the
 ’881, ’211, and ’649 patents.
                        AFFIRMED